Citation Nr: 1522345	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-28722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating.

In March 2013, the Veteran and his wife testified during a video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals the transcript of the Veteran's March 2014 Board hearing.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his service-connected PTSD is more severe than the currently assigned 30 percent evaluation and, as such, a higher rating is warranted. 
The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  To that end, the Veteran was most recently afforded a VA examination in June 2010, nearly 5 years ago.  In the report of that examination, it was noted, inter alia, that the Veteran had no deficiencies in thinking, judgment or work.  He presented a normal affect, reported no panic attacks, and displayed good impulse control.  His judgment was noted to be good, and there was no evidence of episodes of violence.  The Veteran was assigned a GAF score of 55 at that time.

In April 2013, the Veteran submitted to VA the report of a PTSD examination performed by a private psychologist.  The psychologist noted the Veteran experienced deficiencies in thinking, judgment and work.  He displayed a flattened affect and reported panic attacks that occurred weekly or less often.  The Veteran experienced impaired impulse control and impaired judgment.  The psychologist assigned the Veteran a GAF score of 46.

In addition, at the March 2013 hearing, the Veteran and his wife testified that the Veteran was prone to episodes of violence, had lost multiple jobs due to his PTSD symptoms, and experienced problems with memory, sleep, anger and communication.  In addition, the Veteran testified that he had not been comfortable with the VA examiner who performed his 2010 exam and, as a result, was not entirely forthright with her.  Although he did not think the examination was inadequate, he did indicate that he had not fully engaged with the examiner because he felt she could not relate to him.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Here, the Veteran's 2013 examination, plus his March 2014 testimony and that of his wife, indicate a possible increase in severity of the Veteran's PTSD symptoms.  Thus, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 
In addition, the record reflects there are may be outstanding treatment records.  In September 2013, the Veteran submitted treatment records from the Vet Center in Dearborn, Michigan.  Those records, dated from January of that year, indicated the Veteran was participating in ongoing treatment for his PTSD at that facility.  However, these are the only records on file documenting treatment of the Veteran's PTSD at the Vet Center. 

Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider, including both VA and non-VA, that has treated him for his PTSD and, thereafter, such identified records should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. 

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination by a VA psychiatrist or psychologist-conducted, if possible, by someone other than the June 2010 examiner-to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life. 

 All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




